Case 1:20-cv-01150-LPS Document 8 Filed 11/17/20 Page 1 of 9 PagelD #: 143

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
COURTNEY D. ROARK,
Plaintiff,
v. | Civ. No. 20-1150-LPS
MARK BUCKWORTH, et al., |

Defendants.

 

 

Courtney D. Roark, Newark, Delaware. Pro Se Plaintiff.

Mengting Chen, Esquire, New Castle County Law Department, New Castle, Delaware. Counsel for
Defendant New Castle County Government Center.

MEMORANDUM OPINION

November 17, 2020
Wilmington, Delaware

 
Case 1:20-cv-01150-LPS Document 8 Filed 11/17/20 Page 2 of 9 PagelD #: 144
en | [Lb

SARE OS Dil Judge:

I, INTRODUCTION

Plaintiff Courtney D. Roark (“Plaintiff’ or “father”) proceeds pro se and has paid the filing
fee. He commenced this action on August 28, 2020. (D.[. 1) While Plaintiff did not invoke a
federal statute in his Complaint, the civil cover sheet cites 42 U.S.C. § 1983 as the statute under
which he proceeds. (D.I. 1-1 at 1) Pending before the Court are Defendant New Castle County
Government Centet’s (“NCC”) motion to dismiss' and Plaintiff's emergency motion for injunctive
relief, by which Plaintiff seeks full custody of his child. (D.L. 6, 7)

II. BACKGROUND

This case concerns orders entered by Defendant Judge Mark Buckworth (“Judge
Buckworth”) in the Family Court of the State of Delaware in and for New Castle County. Judge
Buckworth is sued in his official capacity as are Defendants Delaware Supreme Court Justices Karen
Valihura (“Justice Valihura”), James Vaughn (“Justice Vaughn”), and Gary Traynor (“Justice
Traynor’). (D.1. 1 at 11) NCC and the Delaware State Department of Justice (“DOJ”) are also
named defendants. (/d.)

On March 17, 2018, Plaintiff filed a petition to modify custody, requested sole custody, and
opposed a proposed move to Georgia by the mother (“mother”) of Plaintiffs son. (id at 12) The
mother answered the petition and a hearing was held before Judge Buckworth on October 29, 2018.
(id) Plaintiff presented evidence at the hearing. ([@) Plaintiff alleges that Judge Buckworth violated
his constitutional tights under the Fifth and Fourteenth Amendments to the United States

Constitution on December 13, 2018, when he ruled that mother would remain the custodial parent

 

"NCC moves to dismiss pursuant to Fed. R. Civ. P. 12(b)(5) and (6) for imptoper service and for
failure to state a claim upon which telief may be granted. (D.I. 6) Plaintiff did not file a response to
the motion.

1

 

 
Case 1:20-cv-01150-LPS Document 8 Filed 11/17/20 Page 3 of 9 PagelD #: 145

and allowed the mother to relocate with the son to the State of Georgia. (Id at 12) Plaintiff alleges
Judge Buckworth “abandoned his oath to uphold the constitution when he hindered father of his
liberty by way of lack of due process, color of law, malicious use of process and fraud on the court.”
(id) Plaintiff alleges that on December 30, 2019, Justices Valihura, Vaughn, and Traynor abandoned
theit cath to uphold the constitution and “conspired to further hinder the father’s Fifth and
Fourteenth Amendment rights by afficming Buckworth’s decision.” (/d at 15} Plaintiff further
alleges that on July 30, 2020, he “was completely stripped of his liberty, unjustly” by Judge
Buckworth, who abandoned his oath to uphold the constitution and robbed Plaintiff of his visitation
tights via “malicious use of process.” (Id. at 16) A recent filing indicates that Judge Buckworth
entered an order on July 30, 2020 and ruled against Plaintiff. (See D.I. 7)

The Complaint seeks injunctive relief in the form of immediate relief from Judge
Buckworth’s orders, reversal of the ordets, return of the child to this jurisdiction, and award to
Plaintiff of custody of the child, as well as two million dollars in damages for gross negligence. (Id.
at 9) Plaintiff commenced this action on August 28, 2020.

On November 12, 2020, Piaintiff filed a motion for emergency injunctive relief seeking

immediate relief from Judge Buckworth’s December 13, 2018? and July 30, 2020 orders.’ (D.I. 7)

 

* The December 13, 2018 order awarded the parents joint legal custody, and mother primary
residential placement with the caveat that mother was allowed to relocate to Georgia. The father
was awarded visitation with the child one weekend per month, summer break, winter break, and
spting break. (See D.I. 7-3 at 16, 20-24)

> The July 30, 2020 otder ruled on a petition to modify custody and a petition for rule to show cause.
(D.L. 7-1 at 20-25) Judge Buckworth entered a default custody modification order in the mother’s
favor as the father refused to patticipate. (Id. at 24) The mother was given sole legal custody and
ptimary residential placement of the child; the father was ordeted to complete a mental health
evaluation and recommended treatment and proof of completion before he was allowed visitation;
the father was found in contempt of court; and the father was advised that his future filings would
not be accepted until they were properly reviewed by Judge Buckworth. (I@)

2

 
Case 1:20-cv-01150-LPS Document 8 Filed 11/17/20 Page 4 of 9 PagelD #: 146

Plaintiff explains that his child does not want to live in Georgia with his mother. (Id at 1) Plaintiff
states that he is seeking sole custody of the child with the mother having visitation. (fd) Plaintiff
attached numerous exhibits to the motion, all dated prior to the date he filed this lawsuit. (D.I. 7-1
through 7-4)

Til. DISCUSSION

A. Rooker-Feldman Doctrine

The Complaint seeks injunctive relief and compensatory damages. Plaintiffs emergency
motion for injunctive relief is similar to the Complaint, seeking sole custody of the child (although
not seeking compensatory damages). The Court first considers whether it has subject matter
jutisdiction to entertain the claims taised in the Complaint and emergency motion given that
Plaintiff seeks relief from state court orders in both filings.

Federal disttict courts are courts of original jurisdiction and have no authority to review final
judgments of a state court in judicial proceedings.’ See Rooker v. Fidelity Trust Co., 263 US. 413
(1923); see also Power v. Department of Labor, 2002 WL 976001 (D. Del. May 3, 2002). The Rooket-
Feldman doctrine is one that deprives federal courts of subject-matter jurisdiction over a case
“brought by [a] state-court loser [] complaining of injuries caused by the state-court judgments
rendered before the district court proceedings commenced and inviting district court review and
rejection of those judgments.” Exxon Mobil Corp. v. Sandi Baste Indus. Corp., 544 U.S. 280 (2005); see

also Great W. Mining ¢» Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010).

 

“The Rooker-Feldman doctrine tefets to principles set forth by the Supreme Court in Rooker ».
Fidelity Trust Co., 263 U.S. 413 (1923), and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462
(1983). Because the doctrine involves subject matter jurisdiction, it may be raised at any time by the
court sua sponte. See Dest’s Pizza, Inc. ». City of Wilkes-Barre, 321 F.3d 411, 419 d Cir. 2003); Nesbit v.
Gears Untimited, Inc. 347 F.3d 72, 77 (3d Cir. 2003).

3

 

 
Case 1:20-cv-01150-LPS Document 8 Filed 11/17/20 Page 5 of 9 PagelD #: 147

The Rooket-Feldman doctrine bars “lower federal courts from exercising jutisdiction over a
case that is the functional equivalent of an appeal from a state court judgment.” Marran ». Marran,
376 F.3d 143, 149 (3d Cir. 2004); see also Erast v. Child and Youth Services of Chester, Cty., 108 F.3d 480,
491 (3d Cir. 1997); Khaki ». NJ. Div. of Child Protection &» Permanency, 594 F. App’x 88, 90 (Gd Ci.
2015) (“[Flederal courts lack jurisdiction over suits that are essentially appeals from state-court
judgments.”). In other words, “federal coutts lack jurisdiction to review state court judgments
where the relief sought is appellate review.” Walthour v. Child Youth Servs., 728 F. Supp. 2d 628,
639 (E.D. Pa. 2010) Gnternal citations omitted).

It is apparent that Plaintiff's claims stem from the two orders entered by Judge Buckwoxrth,
both of which concern custody issues. That is, Plaintiffs alleged injuries and relief sought ate linked
to the state court decisions. See Hrast, 108 F.3d at 491; FOCUS v. Allegheny Cty. Court of Common Pleas,
75 F.3d 834, 840 (3d Cir. 1996) (“If the relief requested in the federal action . . . would void the state
coutt’s ruling, then the issues ate inextricably intertwined and the district court has no subject matter
jurisdiction to hear the suit.”) (internal citation and quotation marks omitted); Marran v. Marran, 376
F.3d 143, 149-50 Gd Cir. 2004).

Granting the injunctive telief sought iri the Complaint’s prayer for relief and the emergency
motion for injunctive relief would be the functional equivalent of an appeal of a state-court custody
determination. See Walthour, 728 F. Supp. 2d at 639 (“Plaintiff seeks injunctive relief to have his
minor children returned immediately. Such relief would require this Court to find that the state
court child custody determinations regarding Plaintiff's child is null and void. However, as
explained above, the Rooket-Feldman doctrine bats this type of relief”); Bonawitz v. Fosko, 2014 WL
4165633, at *11 (M.D. Pa. August 20, 2014) (“It is... clear that Plaintiff [] is requesting this federal
Court to review and overturn the decisions and Ordets of the Luzerne County Court and to grant

her injunctive relief in the form of full custody of her children. ... Thus, we find that Plaintiffs
4

 

 
Case 1:20-cv-01150-LPS Document 8 Filed 11/17/20 Page 6 of 9 PagelD #: 148

claims in the present case are the ‘functional equivalent of an appeal.””); Calipo », Erie Cty. Office of
Children & Youth Servs., 786 P. App’x 329, 331 (3d Cir. 2019) (applying Rooker-Feldman because
“frJestoring Calipo’s parental rights... would require the District Court to invalidate the state-
court’s judgment”).

In sum, (1) the custody orders at issue wete entered against Plaintiff; (2) he complains of
injuries caused by the custody order; (3) the orders were entered on December 13, 2018 and July 30,
2020, respectively, before this federal suit was filed on August 28, 2020; and (4) Plaintiff seeks relief
from the orders and, in essence, asks the Court to teverse them by awarding him sole custody of his
child. Thus, the Rooker-Feldman doctrine applies and the Court lacks subject matter jurisdiction
with respect to the injunctive relief portion of the Complaint and the emergency motion.’

B. Eleventh Amendment Immunity

Plaintiff alleges Judge Buckworth and the three Delaware Supreme Coutt justices, while
acting in their official capacities, violated his constitutional rights and conspired to violate his
constitutional rights. As relief, he seeks compensatory damages. To the extent Plaintiff is raising
independent claims for violations of his constitutional rights in connection with the custody orders,
these claims are not barted by the Rooker-Feldman doctrine. See Capo, 786 F. App’x at 332.
Nonetheless, such claims must be dismissed based (at least} on Eleventh Amendment immunity,

The Eleventh Amendment provides that “[t[he Judicial power of the United States shall not

be construed to extend to any suit in law or equity, commenced or prosecuted against one of the

 

5 Because it does not appear that there are ongoing matters in State Court, the Court does not
address abstention under the Younger abstention doctrine. See Lagaridis v. Webmer, 591 F.3d 666, 670
(3d Cir. 2010) (“Younger abstention is appropriate when: (1) there are ongoing state proceedings that
ate judicial in nature; (2) the state proceedings implicate important state interests; and (3) the state
proceedings afford an adequate opportunity to raise the federal claims.”) (internal quotation marks
omitted).

5

 
Case 1:20-cv-01150-LPS Document 8 Filed 11/17/20 Page 7 of 9 PagelD #: 149

United States by Citizens of another State, or by Citizens or Subjects of any Foreign State.” U.S.
Const. amend. XI. The Eleventh Amendment protects states and their agencies and departments
from suit in federal court regardless of the kind of relief sought. See Pennhurst State Sch. e” Hosp. v.
Halderman, 465 U.S. 89, 100 (1984). “[A] suit against a state official in his or her official capacity is
not a suit against the official but rather is a suit against the official’s office. As such, it is no different
from a suit against the State itself.” Will ». Michigan Dep’t of State Police, 491 US. 58, 71 (1989)
(internal citations omitted); se also Ak v Howard, 353 F. App’x 667, 672 Gd Cir. 2009). Accordingly,
42 U.S.C. § 1983 claims for monetary damages against a state, state agency, of a state official in his
ot her official capacity are batted by the Eleventh Amendment. See id.

The State of Delaware has not waived its immunity from suit in federal court; although
Congtess can abrogate a state’s soveteign immunity, it did not do so through the enactment of 42
U.S.C. § 1983. See Brooks-McCollum v. Delaware, 213 F. App’x 92, 94 Gd Cir. 2007).

Eleventh Amendment immunity is extended to Judge Buckworth and the three Delawate
Supreme Court Justices to the extent that Plaintiff seeks monetary relief against them in their official
capacities.® See Lyman v. Philadelphia Court of Common Pleas Domestic Relations Div, 751 F. App’x 174,

178 n.4 (3d Cir. 2018). The DOJ also has Eleventh Amendment immunity. See ¢.g., Alston ».

 

5 To the extent Plaintiff intended to sue Judge Buckworth and the three Delaware Supreme Coutt
Justices in their personal capacities, the claims are batted by reason of judicial immunity. A judicial
officer in the performance of het duties has absolute immunity from suit and will not be lable for
her judicial acts. See Capogrosso v. The Supreme Court of New Jersey, 588 U'.3d 180, 184 Gd Cir. 2009),
Aezubuko v. Royal, 443 F.3d 302, 303 (3d Cis. 2006). “A judge will not be deprived of immunity
because the action he took was in error, was done maliciously, or was in excess of his authority;
rather, he will be subject to liability only when he has acted ‘in the clear absence of all jurisdiction.”
Id. (internal citations omitted). Here, the allegations relate to actions taken by the Defendant judicial
officers. The Complaint’s unsupported assertions fail to set forth any facts that show any of these
judicial officers acted in the absence of jurisdiction.

6

 
Case 1:20-cv-01150-LPS Document8 Filed 11/17/20 Page 8 of 9 PagelD #: 150

Administrative Offices of Delaware Courts, 178 F. Supp. 3d 222, 229 (D. Del.), affd, 663 F. App’x 105 Gd
Cie. 2016).

Therefore, the Court will dismiss all claims against Judge Buckworth; Justices Valihuta,
Vaughn, and Traynor; and the DOJ.’ See Lyman, 751 F. App’x at 178 n.4 (concluding District Court
cottectly applied Eleventh Amendment immunity, as well as judicial immunity doctrine, in
dismissing defendant judge sued for damages).

Cc, Claims Against New Castle County

NCC filed a motion to dismiss the claims against it for improper service and failure to state a
claim upon which relief may be granted, pursuant to Fed. R. Civ. P. 12(6)(5) and (6). (D1. 6)
Plaintiff did not file a response to the motion.

Under Rule 12(b}(6), a motion to dismiss may be granted only if, accepting the well pleaded
allegations in the complaint as true and viewing them in the light most favorable to the plaintiff, a
court concludes that those allegations “could not raise a claim of entitlement to relief.” Bel At,
Corp. v. Twombly, 550 U.S. 544, 558 (2007).

‘The Complaint names New Castle County Government Center as a defendant. It is not
clear why NCC is a named defendant. There ate no allegations directed towards it and none of the
judicial officers are employed by NCC.

A government entity may be liable for the actions of its employees only if the plaintiff

identifies a policy or custom that amounts to deliberate indifference to individual rights. See Czty of

 

7 Although only NCC has moved to dismiss, that motion — as well as Plaintiff's motion — has caused
the Court to review the case. In doing so, the Court has examined whether it has subject matter
jutisdiction. Having done so, the Court has determined it lacks jurisdiction and that it must dismiss
the action against all Defendants. There is no reason to delay providing this conclusion to the
parties and taking appropriate judicial action. See generally Dietz v. Bouldin, 579 US. __, 1368. Ct
1885, 1892 (2016) (“[D]istrict courts have the inherent authority to manage their dockets and
courtrooms with a view toward the efficient and expedient resolution of cases.”).

7

 
Case 1:20-cv-01150-LPS Document 8 Filed 11/17/20 Page 9 of 9 PagelD #: 151

Canton, Ohio v. Harris, 489 U.S. 378, 388-89 (1989); Natale u. Camden Cty. Corr, Facility, 318 F.3d 575,
583-84 (3d Cir. 2003). The Complaint does not refer to any NCC employee or allege any policy or
custom that caused the alleged constitutional violations. Absent any allegation that a custom or
policy established by NCC directly caused harm to Plaintiff, his § 1983 claim cannot stand.

NCC’s motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) will be granted. The Court
finds amendment would be futile.
IV. CONCLUSION

For the above teasons, the Court will: (1) dismiss the claims in the Complaint for lack of
subject matter jurisdiction under the Rooker-Feldman doctrine and based upon Eleventh
Amendment immunity and judicial immunity; (2) prant the motion to dismiss pursuant to Fed. R.
Civ. P. 12(b)(6) and deny as moot the motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(5) (D.I. 6);
(3) dismiss the emergency motion for injunctive relief for lack of subject matter jurisdiction (D.I. 7);
and (4) direct the Clerk of Court to close the case.

An appropriate Order follows.

 

 
